1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                               ***

6     TODD FORSBERG,                                  Case No.: 3:19-cv-00037-MMD-CLB

7                                     Petitioner,                   ORDER
8
      v.
9
      WILLIAM GITTERE, et al.,
10
                                  Respondents.
11

12

13         Petitioner Todd Forsberg’s 28 U.S.C. § 2254 petition for writ of habeas corpus is

14   before the Court on two motions for extension of time by Respondents.

15         Good cause appearing, it is ordered that Respondents’ first motion for extension of

16   time to file a response to the petition (ECF No. 13) is granted nunc pro tunc.

17         It is further ordered that Respondents’ second motion for extension of time to file a

18   response to the petition (ECF No. 14) is granted. Respondents must file their response to

19   the petition on or before May 18, 2020.

20         DATED THIS 6th day of April 2020.

21

22

23                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
24

25

26

27

28
